EXHIBIT AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER is made as of the 20 day of November, 2009 AMONG: WOLFE CREEK MINING, INC., a corporation formed pursuant to the laws of the State of Delaware and having an office for business located at 15imball Avenue, Lake Oswego, OR 97035 (“Wolfe Creek”) AND: GREEN ENVIROTECH ACQUISITION CORP. a corporation formed pursuant to the laws of the State of Nevada and a wholly owned subsidiary of Wolfe Creek and having an office for business located at 15imball Avenue, Lake Oswego, OR 97035. (the "Acquirer") AND: GREEN ENVIROTECH CORP., a corporation formed pursuant to the laws of the State of Nevada and having an office for business located at ain Street Suite 201, Fond Du Lac, WI 54935. ("Green EnviroTech") WHEREAS: A.Green EnviroTech is a Nevada corporation and is a plastics recovery, separation and recycling company; B.The Green EnviroTech shareholders own an aggregate of 8,823,529 Green EnviroTech shares of common stock (the “Green EnviroTech Shares”) which Green EnviroTech Shares constitute 100% of the issued and outstanding Green EnviroTech Shares; C.Wolfe Creekis a reporting company under the Securities Act of 1933, as amended, whose common stock is eligible for quotation on the OTC Bulletin Board under the symbol “WCRM.OB,” is a development stage, start-up company and currently has no operations and is a “shell” company for purposes of the rules and regulations of the Commission; D.Effective as of the Closing, Kristen Paul, the sole officer and director of Wolfe Creek (the “Wolfe
